Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
 	This is a reply to the supplemental amendments and remarks filed by the Applicant on 27 May 2022. Applicant has successfully disqualified the Lehto (Master’s thesis), see Applicant’s response, dated 11 May 2022, to non-final Office action. Claim 11 was rejected under 35 USC 102 as being anticipated by only Lehto, now disqualified. Since Applicant has canceled claim 11 and imported the subject matter of claim 11 into the sole independent claim 1, claim 1 is now allowable over prior art of the record. New additional searches are performed, no other reference is found that would render independent claim 1 unpatentable. Therefore, claim 1 remains allowable over the prior art of the record. 	However, pending claim 12-14 depends from canceled claim 11 for which application is not allowable. An attempt was made to reach Applicant’s representative but the attempt was not successful. 

Quayle Action
 	This application is in condition for allowance except for the following formal matters: 
In the claims:
Each of claims 12-14 depends from canceled claim 11 which is not permissible/proper.
Applicant should amend these claims to depend from independent claim 1 or another claim.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
Claims 1-10 and 12-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to the sole independent claim 1, the claim is allowed because the prior art of the record neither discloses a device for magnetic measurement or resonance imaging, comprising one or more coils and wherein a current driven into the one or more coils is configured to couple into the hysteretic vortex dynamics of the Type II superconductor in such a way that remanent field produced by the coil after the current pulses is driven toward zero, as stated in the claim in association with the remaining claim features.
As to claims 2-10 and 12-18, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852